Citation Nr: 0108483	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-22 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for low back disability, 
classified as marked degenerative changes of the lumbar spine 
with scoliosis, spinal stenosis, intervertebral foraminal 
stenosis and degenerative disc disease with disc bulging, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from June 1947 to June 1950 
and from May 1957 to July 1980.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from the 
September 1999 rating decision, which increased the 
disability rating for the veteran's low back disability from 
20 percent to 40 percent.  

In his VA Form 9 submitted in November 1999, the veteran 
raised a claim for special monthly compensation based on need 
of the regular aid and attendance of another person.  This 
matter is referred to the RO for all appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Combined effects of severe intervertebral disc syndrome 
and severe functional loss due to pain more nearly 
approximate pronounced intervertebral disc syndrome.  

3.  The veteran has not presented an exceptional or unusual 
disability picture that would render impracticable the 
application of normal rating criteria.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent for service-
connected low back disability have been satisfied.  38 
U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Codes 
(2000).  

2.  Consideration of an extraschedular rating is not 
warranted.  38 U.S.C.A. § 1155, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.321 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for low back disability in a Board decision, dated in August 
1994.  By a September 1994 rating decision, the RO 
implemented that grant, establishing service connection for 
low back disability, classified as marked degenerative 
changes, lumbar spine, with scoliosis, spinal stenosis and 
intervertebral foraminal stenosis.  The RO assigned a 10 
percent disability rating under the provisions of 
38 C.F.R. § 4.71a, Code 5003-5292 for arthritis and 
limitation of motion.  By a June 1998 rating decision, the 
disability evaluation was increased from a 10 percent rating 
to a 20 percent rating.  At that time, the disability was 
reclassified as marked degenerative changes, lumbar spine, 
with scoliosis, spinal stenosis, intervertebral foraminal 
stenosis and degenerative disc disease with bulging disc at 
several levels of the lumbar spine.  Finally, by a September 
1999 rating decision, the RO increased the disability rating 
from a 20 percent to a 40 percent rating.  

The veteran contends that he suffers from severe limitation 
of motion, severe deformity of the spine, severe pain and 
daily muscle spasms related to his service-connected back 
disability.  As a consequence, he argues that the current 
record supports a 60 percent rating for service-connected 
back disability.  

It is important to note that the current rating is based on 
degenerative arthritis that is rated on the basis of 
limitation of motion where such limitation is compensable in 
degree.  See 38 C.F.R. § 4.71a, 5003.  An evaluation of 40 
percent is the highest schedular rating for limitation of 
motion under the provisions of 38 C.F.R. § 4.71a, Code 5292.  

However, the service-connected disability was expanded to 
include degenerative disc disease in 1998, as noted above.  
As a consequence, the veteran may also be rated under the 
provisions of 38 C.F.R. § 4.71a, Code 5293 that pertain to 
intervertebral disc syndrome.  Under that diagnostic code, a 
disability evaluation of 40 percent is warranted for 
intervertebral disc syndrome, manifested by severe, recurring 
attacks with intermittent relief.  The next higher evaluation 
of 60 requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc with little intermittent relief.  Id.  

In addition, I note that Diagnostic Code (DC) 5293, 
intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  VAOPGCPREC 36-97 (December 12, 1997).  A separate 
evaluation for compensable limitation of motion is therefore 
not appropriate in this case as the manifestations are not 
separate and distinct conditions but duplicative or 
overlapping.  As such the assignment of separate compensable 
ratings under Diagnostic Codes 5292 and 5293 is contrary to 
the rules prohibiting pyramiding, embodied in 38 C.F.R. 
§ 4.14.  See Esteban v. Derwinski, 6 Vet .App. 259, 262 
(1994).  

The veteran was examined by VA in June 1999.  At that time, 
the veteran's spouse reported that the veteran complained 
about his back all of the time.  She stated that the veteran 
moved around and rambled as if he was hurting.  However, she 
noted that it was difficult to assess the degree to which he 
was hurting because of the veteran's dementia.  He was unable 
to relate to her except with crying and with his movements.  
The veteran's posture was described as kyphotic in 
appearance.  The spine had an exaggerated lift to the right 
and severe scoliosis convexity.  Muscle atrophy and wasting 
were present.  Ataxia was noted with gait, and the veteran 
was unable to perform toe-to-toe, heel-to-heel or tandem 
walk.  His coordination was slow and clumsy.  The examiner 
noted that cranial nerves could not be assessed as the 
veteran's attention span and ability to follow directions was 
greatly decreased.  The veteran was noted to have a sideward 
drift with positioning of his extremities.  

One of the principle elements of the veteran's service-
connected disability picture is pain.  Factors listed in 
38 C.F.R. § 4.45 include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

At the most recent VA examination, the veteran exhibited 
grimacing and moaning during palpation and with movement of 
the spine.  Examination of range of motion showed that there 
was tenderness along the spine throughout any movements as 
evidenced by the veteran's grimacing and moaning.  The 
examiner noted that the veteran's functional loss due to pain 
was severe in degree.  

In view of the severe limitation of motion, severe symptoms 
of intervertebral disc syndrome, and severe functional loss 
due to pain, I find that the veteran's disability picture 
more nearly approximates pronounced intervertebral disc 
syndrome, thus warranting the highest schedular evaluation of 
60 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59,4.71a, Code 
5293; De Luca v. Brown, 8 Vet. App. 202 (1995).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Despite the limitations mentioned above, the veteran has not 
required recent hospitalization for his back disability.  He 
is currently in is 70s and there is no indication that he is 
employed, particularly in light of his dementia.  
Consequently, the Board finds that the schedular evaluation 
in this case is not inadequate, and there is no evidence of 
an exceptional disability picture in this case.  
Consideration of an extraschedual rating is not warranted.  


ORDER

A 60 percent rating for service-connected back disability is 
warranted, subject to controlling regulations applicable to 
the payment of monetary awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

